PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/344,920
Filing Date: 7 Nov 2016
Appellant(s): Mann, Jackson, Robert



__________________
James M. Holm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
NONE.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(4) Response to Argument 
(Please note: all annotated Figures provided below were included in the Final Rejection mailed 9/16/2020.)

A. Claims 1-4, 6, 7, 10, and 11 are patentable under 35 U.S.C. § 102(a)(1) over Killion et al. (US Patent No. 5,113,967).

Killion et al. fails to describe each and every element as set forth in independent claim 1.
Appellant argues that the examiner has not clearly identified which portion of Killion et al. corresponds to the claimed slant portion. In response, the examiner draws attention to Annotated Figure 1 of Killion et al. provided below, which clearly outlines the structure determined by the examiner to correspond to the claimed slant portion. 
Appellant argues that the examiner’s alleged proximal portion of Killion et al. is only a portion of the region between the outer portion second end and the slant portion. In response, the examiner asserts that this interpretation of the slant portion of Killion et al. is consistent with Appellant’s claim language. Appellant’s claim 1 requires “a slant portion between the proximal portion and the distal portion.” With reference to Annotated Figure 1 of Killion et al. provided below, it is clear that the slant portion defined by the examiner is positioned in between the proximal and distal portions defined by the examiner. Appellant further argues that the examiner’s interpretation of Killion et al. does not teach the proximal portion extending between and terminating at the outer portion second end and the slant portion. In response, the examiner again portions, with no further limitation as to the size or shape of the claimed portions. Consequently, the examiner can reasonably interpret the claimed proximal and slant portions to correspond to the structures defined in the Annotated Figure 1 of Killion et al. provided below.
Appellant additionally argues that “if the examiner were to modify the region of the alleged proximal portion of Killion et al. such that it extends between and terminating at the outer portion second end and the slant portion (as set forth in dependent claim 1), the new alleged proximal portion of Killion et al. would fail to describe a different limitation of independent claim 1.” In response, the examiner notes that claim 1 was rejected under 35 U.S.C. § 102(a)(1) over Killion et al. and therefore, the rejection did not include any modifications.
Appellant also argues that the examiner has wrongfully selectively chosen a portion of Killion et al. to be equated to the claimed proximal portion. In response, the examiner reiterates that claim 1 broadly recites the outer portion (cap 14 of Killion et al.) including a proximal portion, with no further limitation as to the size or shape of the claimed proximal portion. Consequently, the examiner can reasonably interpret the claimed proximal portion to correspond to the structure defined in the Annotated Figure portion is defined to be “a part of any whole” (https://www.dictionary.com/browse/portion) and therefore, the examiner’s interpretation of the proximal portion being part of the outer portion (cap 14 of Killion et al.) as defined in the Annotated Figure 1 of Killion et al. provided below is an accurate interpretation of the prior art.
Annotated Figure 1 of Killion

    PNG
    media_image2.png
    386
    617
    media_image2.png
    Greyscale

Killion et al. does not describe each and every element as set forth in dependent claims 2-4, 6, 7, 10, and 11.
Appellant argues that claims 2-4, 6, 7, 10, and 11 are also patentable over Killion et al. due to their dependency on claim 1. In response, the examiner asserts that claim 1 is properly rejected in view of Killion et al. for the reason(s) detailed above.

B.  Claims 12, 14-17, and 19-21 are patentable under 35 U.S.C. § 102(a)(1) over Chang et al. (US Patent No. 5,631,965).

Chang et al. fails to describe each and every element as set forth in independent claim 12.
Appellant first argues that Chang et al. does not teach an eartip portion removably coupled directly to the inner portion second end as set forth in independent claim 12. In response, the examiner first draws attention to Annotated Figure 5 of Chang et al. provided below, which illustrates a schematic section of the hearing protector 11 of Chang et al. with casing 12 detached from ear piece 13.  In use, however, the casing 12 of Chang et al. is attached to the ear piece 13, as taught in column 5, lines 3-4 of Chang et al. As further detailed in column 6, lines 44-46 of Chang et al., “wall 43 of connector 36 has an internal female screw thread 39, which mates with male screw thread 32 of section 12b of casing 12 to join the connector and ear pie together.” A threadable screw connection is a well-known removable coupling mechanism. As such, the casing 12 of Chang et al. is removably coupled to ear piece 13 via screw threads 32, 39. With this in mind and referring back to that Annotated directly to the inner portion second end. In response, the examiner notes that when the casing 12 and the ear piece 13 of Chang et al. are coupled together, Chang et al. teaches in column 6, lines 48-52 that washer 37 (which is part of the eartip portion 13) is “compressed between” (and therefore, directly contacts since there is no intermediate structure) wall 42 of section 12b (which includes the inner portion second end as defined in Annotated Fig. 5 of Chang) and wall 44 of connector 36. Thus, it is clear that the washer 37 (which is part of the eartip portion 13) directly contacts the inner portion second end as defined in Annotated Fig. 5 of Chang in use.

Chang et al. fails to describe each and every element as set forth in independent claim 20.
Appellant argues that Chang et al. does not teach the inner portion being spaced away from the outer portion at the outer portion second end to define a void therebetween, as set forth in independent claim 20. As Appellant notes and as shown in Figure 5 of Chang et al., Chang et al. teaches solvent 29 being positioned between the into which the solvent 29 is positioned. 

Chang et al. does not describe each and every element as set forth in dependent claims 14-17, 19, and 21.
Appellant argues that claims 14-17, 19, and 21 are also patentable over Chang et al. due to their dependency on one of independent claims 12 and 20. In response, the examiner asserts that claims 12 and 20 are properly rejected in view of Chang et al. for the reason(s) detailed above.

Annotated Figure 5 of Chang

    PNG
    media_image3.png
    780
    1366
    media_image3.png
    Greyscale



C. Claims 1 and 5 are patentable under 35 U.S.C. § 102(a)(1) over Reynolds (US Patent No. 2,619,960).

Reynolds fails to describe each and every element as set forth in independent claim 1.
Appellant argues that Reynolds does not teach an outer surface of the proximal portion extends parallel to the earplug axis between and terminating at the outer portion second end and the slant portion as set for in independent claim 1. In response, the examiner directs attention to Annotated Fig. 2 of Reynolds provided below, which details the examiner’s interpretation of Reynolds. While Appellant argues that the proximal portion defined by the examiner includes “an angled outer surface,” it is clear from the Annotated Fig. 2 of Reynolds provided below that the defined proximal portion includes a bottom-most, outer edge that is horizontal, extending parallel to the earplug axis (a horizontal axis extending through the earplug as it is seen in Fig. 2) as claimed. While Appellant argues that Reynolds teaches a structure having an angled surface, the examiner notes that claim 1 broadly recites a proximal portion with no further limitation as to the size or shape of the proximal portion and therefore, the examiner can reasonably interpret the claimed proximal portion to correspond to the structure defined in the Annotated Fig. 2 of Reynolds provided below. A portion is defined to be “a part of any whole” (https://www.dictionary.com/browse/portion) and therefore, the examiner’s interpretation of the proximal portion being part of the outer portion as defined in the 


    PNG
    media_image4.png
    565
    698
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    523
    media_image5.png
    Greyscale


D. Claims 8 and 9 are patentable under 35 U.S.C. § 103 over Reynolds (US Patent No. 2,619,960) in view of Chen (U.S. Patent App. Publication No. 2013/0294634).
Appellant argues that claims 8 and 9 are also patentable under 35 U.S.C. § 103 over Reynolds in view of Chen due to their dependency on claim 1. In response, the examiner asserts that claim 1 is properly rejected under 35 U.S.C. § 103 over Reynolds in view of Chen for the reason(s) detailed above.

(5) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA J HICKS/Primary Examiner, Art Unit 3786              
3/13/2021
                                                                                                                                                                                          Conferees:
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786

/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                           

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.